                          Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 1 of 16

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Marshall Broadcasting Group, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  8323 Southwest Freeway
                                  Suite 433
                                  Houston, TX 77074
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://mbgroup.tv


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 2 of 16
Debtor    Marshall Broadcasting Group, Inc.                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5151

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                  Relationship
                                                 District                                 When                           Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                            Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 3 of 16
Debtor   Marshall Broadcasting Group, Inc.                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or       No
    have possession of any
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 4 of 16
Debtor    Marshall Broadcasting Group, Inc.                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 3, 2019
                                                  MM / DD / YYYY


                             X   /s/ Pluria Marshall Jr.                                                  Pluria Marshall Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   C.E.O.




18. Signature of attorney    X   /s/ Jason S. Brookner                                                     Date December 3, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jason S. Brookner
                                 Printed name

                                 Gray Reed & McGraw LLP
                                 Firm name

                                 1300 Post Oak Blvd., Suite 2000
                                 Houston, TX 77056
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (713) 986-7000                Email address      jbrookner@grayreed.com

                                 Texas Bar No. 24033684
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
             Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 5 of 16



                            MARSHALL BROADCASTING GROUP, INC.

                                      CERTIFICATE OF RESOLUTIONS

       At a special meeting of the Board of Directors of Marshall Broadcasting Group, Inc., a
Texas corporation, (the “Company”) held on November 30, 2019, the following resolutions were
consented to and duly adopted in accordance with the requirements of the Texas Business
Organizations Code.

                    RESOLVED, that, in the good faith exercise of reasonable business judgment of
            the Board of Directors, it is desirable and in the best interests of the Company, its
            creditors, stockholders, and other interested parties that the Company shall be and hereby
            is authorized to file or cause to be filed a voluntary petition for relief under the provisions
            of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). Counsel is
            authorized in its discretion, but not directed, to file such voluntary chapter 11 petition at
            the appropriate time;

                    RESOLVED, that Pluria Marshall Jr. (“Authorized Signatory”), be and hereby is
            authorized, empowered, and directed, to execute, file, or cause to be filed, deliver and
            verify any and all voluntary petitions and amendments thereto under chapter 11 of the
            Bankruptcy Code (the “Chapter 11 Case”), to cause the same to be filed in a court of
            proper jurisdiction (the “Bankruptcy Court”), and to execute and file or cause to be filed
            with the Bankruptcy Court all petitions, schedules, lists and other motions, papers or
            documents, and to take any and all action that he deems necessary or proper to obtain
            necessary relief;

                    RESOLVED, that the Authorized Signatory be, and hereby is, authorized and
            directed to retain the law firms of Levene, Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”)
            as general bankruptcy counsel and Gray Reed & McGraw LLP (“Gray Reed”) as local
            bankruptcy counsel to represent and assist the Company in carrying out its duties under
            the Bankruptcy Code, and to take any and all actions to advance the Company’s rights
            and obligations; and in connection therewith, the Authorized Signatory, with power of
            delegation, is hereby authorized and directed to execute appropriate agreements, pay
            appropriate retainers, and cause to be filed appropriate applications for authority to retain
            the services of LNBYB and Gray Reed;

                    RESOLVED, that the Authorized Signatory be, and hereby is, authorized and
            directed to employ any other professionals to assist the Company in carrying out its



                                                      1

4440187.1
             Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 6 of 16



            duties under the Bankruptcy Code; and in connection therewith, the Authorized
            Signatory, with power of delegation, is hereby authorized and directed to execute
            appropriate retention agreements, pay appropriate retainers and fees, and cause to be filed
            appropriate applications for authority to retain the services of any other professionals as
            necessary;

                    RESOLVED, that the Authorized Signatory, and any employees or agents
            (including counsel) designated by or directed by the Authorized Signatory (each such
            designee being an “Authorized Designee” and collectively being the “Authorized
            Designees” and, together with the Authorized Signatory, the “Authorized Persons”), be,
            and each hereby is, authorized, empowered and directed, to execute and file all petitions,
            schedules, motions, lists, applications, pleadings and other papers, and to take and
            perform any and all further acts and deeds which he or she deems necessary, proper or
            desirable in connection with the Chapter 11 Case, with a view to the successful
            prosecution of such case;

                    RESOLVED, that, in connection with the commencement of the Chapter 11 Case,
            the Authorized Signatory is authorized and directed to (a) borrow and/or receive funds
            from and undertake any and all related transactions contemplated thereby (collectively,
            the “Financing Transactions”) and the Authorized Signatory be, and hereby is, authorized,
            empowered, and directed to negotiate, execute, and deliver any and all agreements,
            instruments, or documents, including without limitation, the debtor-in-possession
            financing agreement, with any party, including existing lenders and sureties, on such
            terms as may be approved by the Authorized Signatory as reasonably necessary for the
            continuing conduct of affairs of the Company and (b) pay related fees and grant security
            interests in and liens on some, all, or substantially all of the Company’s assets, as may be
            deemed necessary by the Authorized Signatory, in connection with such borrowings;

                    RESOLVED, that, in connection with the commencement of the Chapter 11 Case,
            the Authorized Signatory is authorized and directed to seek approval of a cash collateral
            order in interim and final form (“Cash Collateral Order”) and the Authorized Signatory
            be, and hereby is, authorized, empowered, and directed to negotiate, execute, and deliver
            any and all agreements, instruments, or documents, by or on behalf of the Company,
            necessary to implement the Cash Collateral Order, as well as any additional or further
            agreements for the use of cash collateral in connection with the Company’s Chapter 11
            Case, which agreement(s) may require the Company to grant liens to the Company’s
            existing lenders;


                                                     2

4440187.1
             Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 7 of 16



                   RESOLVED, that in addition to the specific authorizations previously conferred
            upon the Authorized Signatory, the Authorized Signatory (and his designees and
            delegates) be, and hereby is, authorized and empowered, in the name of and on behalf of
            the Company, to take or cause to be taken any and all such other and further action, and
            to execute, acknowledge and deliver any and all such agreements, certificates,
            instruments and other documents as may be necessary, advisable or desirable to fully
            carry out and accomplish the purposes of these Resolutions; and

                    RESOLVED, that any and all past actions heretofore taken by the Authorized
            Signatory in the name and on behalf of the Company in furtherance of any or all of the
            preceding Resolutions be, and the same hereby are, ratified, confirmed, and approved in
            all respects.

                   IN WITNESS WHEREOF, the undersigned, being the sole director of the
            Company, hereby certifies that the foregoing accurately reflects the resolutions adopted
            by the Board of Directors.




                                                               Pluria Marshall Jr.

                                                               Chairman of the Board of Directors




                                                   3

4440187.1
                               Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 8 of 16


 Fill in this information to identify the case:
 Debtor name Marshall Broadcasting Group, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                               Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 20th Century Fox TV             James Rothbart                  Trade                                                                                                    $10,850.00
 Syndication
 2121 Avenue of the
 Stars                           310-369-2298
 31st Floor
 Los Angeles, CA
 90067
 A.S.C.A.P.                                                      Trade                                                                                                      $4,800.00
 250 W 57th St
 Licensing 14th Flr              800-99-ASCAP
 New York, NY 10107
 American Tower                                                  Trade                                                                                                      $9,900.00
 LLC
 10 Presdertial Way              781-926-7899
 Woburn, MA 01801
 B.M.I.                                                          Trade                                                                                                      $5,500.00
 PO Box 637500
 Cincinnati, OH                  615-401-2951
 45263-7500
 Buena Vista                                                     Trade                                                                                                      $4,333.00
 Television
 500 South Buena                 915-580-0024
 Vista St
 Burbank, CA
 56216-9327
 Crown Castle                                                    Trade                                                                                                    $25,000.00
 2000 Corporation Dr
 Canonburg, PA                   724-416-2000
 15317
 Entertainment                   Byron Allen                     Trade                                                                                                      $2,167.00
 Studios
 1925 Century Park
 East                            310-277-3500
 Floor 10
 Los Angeles, CA
 90067



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 9 of 16


 Debtor    Marshall Broadcasting Group, Inc.                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 FOX Broadcasting                Susan Chalfant                  Trade                                                                                                      $3,500.00
 2121 Avenue of the
 Stars
 31st Floor                      310-369-2170
 Los Angeles, CA
 90067
 FOX First Run, LLC              Patrcia Schned                  Trade                                                                                                      $1,842.00
 2121 Avenue of the
 Stars
 31st Floor                      310-584-3342
 Los Angeles, CA
 90067
 FOX News Network                                                Trade                                                                                                      $6,000.00
 Edge
 1211 Ave of the                 212-301-3545
 Americas
 2nd Floor
 New York, NY 10036
 Fremantle - Debmar              Jim Kramer                      Trade                                                                                                      $2,208.00
 Mercury
 2700 Colorado Ave
 Santa Monica, CA                310-393-6000
 90404
 Green Mountain                  Accounts Payable                Utilities                                                                                                  $5,975.00
 Energy
 PO Box 328
 Houston, TX 77001               866-280-3603
 Katz Media Group                Rich Raaf                       Trade                                                                                                      $9,500.00
 125 West 55th St.
 New York, NY 10019
                                 212-373-8285
 KSHV                                                            Trade                                                                                                      $3,300.00
 3150 North Market
 St                              318-629-6000
 Shreveport, LA
 71107
 MidAmerican                     Accounts Payable                Utilities                                                                                                  $6,350.00
 Energy Co.
 PO Box 8020
 Davenport, IA 52808             888-427-5632
 Millenium Sales &               Rich Raaf                       Trade                                                                                                      $1,750.00
 Marketing Co.
 125 W. 55th St
 New York, NY                    212-373-8285
 10019-5366
 Mission                         Dennis Thatcher                 Trade                                                                                                      $1,700.00
 Broadcasting Inc.
 901 Indiana Ave
 Suite 375                       440-526-2227
 Wichita Falls, TX
 76301



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                              Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 10 of 16


 Debtor    Marshall Broadcasting Group, Inc.                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Nexstar Media                                                   SSA and JSA fees Disputed                                                                          $15,284,158.00
 Group Inc.                                                      (net of offsets for Subject to
 545 E. Carpenter                (972) 373-8800                  amounts owed by Setoff
 Frwy 120                                                        Nexstar to Debtor)
 Irving, TX 75062
 SESAC                                                           Trade                                                                                                      $2,500.00
 PO Box 3058
 Lafayette, LA 70502             866-218-5823
 Warner Bros                     Rick Meril                      Trade                                                                                                    $23,177.00
 4000 Warner Blvd
 The Triangle Bldg
 Burbank, CA 91522               516-801-2059




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                         Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 11 of 16




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Marshall Broadcasting Group, Inc.                                                      Case No.
                                                                                 Debtor(s)         Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the C.E.O. of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       December 3, 2019                                         /s/ Pluria Marshall Jr.
                                                                      Pluria Marshall Jr./C.E.O.
                                                                      Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
        Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 12 of 16


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




    20th Century Fox TV Syndication
    2121 Avenue of the Stars
    31st Floor
    Los Angeles, CA 90067



    A.S.C.A.P.
    250 W 57th St
    Licensing 14th Flr
    New York, NY 10107



    American Tower LLC
    10 Presdertial Way
    Woburn, MA 01801




    B.M.I.
    PO Box 637500
    Cincinnati, OH 45263-7500




    Bank of America, as Collateral Agent
    222 Broadway, 14th Floor
    MC NY3-222-14-03
    New York, NY 10038



    Buena Vista Television
    500 South Buena Vista St
    Burbank, CA 56216-9327




    CBS Television Distribution
    2450 Colorado Ave
    Santa Monica, CA 90404




    Corpo
    POB 677458
    Dallas, TX 75267-7458
    Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 13 of 16



Crown Castle
2000 Corporation Dr
Canonburg, PA 15317




Debmar Mercury LLC
2700 Colorado Ave
Santa Monica, CA 90404




Entertainment Studios
1925 Century Park East
Floor 10
Los Angeles, CA 90067



FOX Broadcasting
2121 Avenue of the Stars
31st Floor
Los Angeles, CA 90067



FOX First Run, LLC
2121 Avenue of the Stars
31st Floor
Los Angeles, CA 90067



FOX News Network Edge
1211 Ave of the Americas
2nd Floor
New York, NY 10036



Fremantle - Debmar Mercury
2700 Colorado Ave
Santa Monica, CA 90404




Green Mountain Energy
PO Box 328
Houston, TX 77001
    Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 14 of 16



Katz Media Group
125 West 55th St.
New York, NY 10019




KSHV
3150 North Market St
Shreveport, LA 71107




MidAmerican Energy Co.
PO Box 8020
Davenport, IA 52808




Millenium Sales & Marketing Co.
125 W. 55th St
New York, NY 10019-5366




Miller Kaplan Arase LLP
3510 N Market St
Shreveport, LA 71107-4005




Mission Broadcasting Inc.
901 Indiana Ave
Suite 375
Wichita Falls, TX 76301



Mission Broadcasting, Inc.
901 Indiana Ave., Suite 375
Wichita Falls, TX 76301-6719




National Association of Broadcasters
PO Box 418936
Boston, MA 02241
    Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 15 of 16



Nexstar Broadcasting Inc.
545 E. John Carpenter Freeway
Ste 700
Irving, TX 75039



Nexstar Media Group Inc.
545 E. Carpenter Frwy 120
Irving, TX 75062




Praxair Distribution Inc.
Dept CH 10660
Palatine, IL 60055-0660




SESAC
PO Box 3058
Lafayette, LA 70502




Universal City Studios
100 Universal City Plaza
Bldg 5511, 5th Floor
Universal City, CA 91608



Warner Bros
4000 Warner Blvd
The Triangle Bldg
Burbank, CA 91522
                         Case 19-36743 Document 1 Filed in TXSB on 12/03/19 Page 16 of 16
Exhibit B-1 to Appendix 5005: If filing petition and all schedules/statements simultaneously
                                                               United States Bankruptcy Court
                                                                       Southern District of Texas
 In re      Marshall Broadcasting Group, Inc.                                                                     Case No.
                                                                                     Debtor(s)                    Chapter    11



                                     DECLARATION FOR ELECTRONIC FILING OF BANKRUPTCY
                                         PETITION, LISTS, STATEMENTS, AND SCHEDULES

PART I: DECLARATION OF PETITIONER:

         As an individual debtor in this case, or as the individual authorized to act on behalf of the corporation,
partnership, or limited liability company seeking bankruptcy relief in this case, I hereby request relief as, or on behalf of,
the debtor in accordance with the chapter of title 11, United States Code, specified in the petition to be filed electronically
in this case. I have read the information provided in the petition, lists, statements, and schedules to be filed electronically
in this case and I hereby declare under penalty of perjury that the information provided therein, as well as the social
security information disclosed in this document, is true and correct. I understand that this Declaration is to be filed with
the Bankruptcy Court within five (5) business days after the petition, lists, statements, and schedules have been filed
electronically. I understand that a failure to file the signed original of this Declaration will result in the dismissal of my
case.

           I hereby further declare under penalty of perjury that I have been authorized to file the petition, lists, statements,
            and schedules on behalf of the debtor in this case.

 Date: December 3, 2019                                              /s/ Pluria Marshall Jr.
                                                                     Pluria Marshall Jr., C.E.O.

PART II: DECLARATION OF ATTORNEY:

        I declare under penalty of perjury that: (1) I will give the debtor(s) a copy of all documents referenced by Part I
herein which are filed with the United States Bankruptcy Court; and (2) I have informed the debtor(s), if an individual
with primarily consumer debts, that he or she may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code,
and have explained the relief available under each such chapter.

 Date:         December 3, 2019                                                                /s/ Jason S. Brookner
                                                                                           Jason S. Brookner, Attorney for    Debtor
                                                                                           1300 Post Oak Blvd., Suite 2000
                                                                                           Houston, TX 77056
                                                                                           (713) 986-7000




                                                                                                                                  Adopted: December 1, 2004
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
